Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action of 05 MAY 2021 inadvertently examined the original claims 1-20 filed 21 JUL 2020 and not claims 16-35 filed 21 JUL 2020.  The following Action is taken after reviewing claims 16-35 and an updated search.  Any inconvenience is regretted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest an article of furniture comprising: a base that supports a work surface; a privacy screen apparatus comprising a lower privacy screen body that is positioned below a front edge of the work surface, the lower privacy screen body being attached to the work surface via a plurality of resilient lower privacy screen connectors, the resilient lower privacy screen connectors comprised of an elastomeric material so that the resilient lower privacy screen connectors are resilient and flexible so that the lower privacy screen body is flexibly hung from the work surface via the resilient lower privacy screen connectors such that gravity orients a position of the lower privacy screen when the work surface is flipped position from a first position to a second position and gravity also orients the position of the lower privacy screen when the work surface is moved from the second position to the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/JOSE V CHEN/Primary Examiner, Art Unit 3637